Citation Nr: 1725758	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-29 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from November 21, 2007, to November 29, 2010, and in excess of 30 percent from November 30, 2010, to August 28, 2011, for cardiac arrhythmias with intermittent cardiac pauses and pacemaker with scar.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) prior to November 30, 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2011 rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  

In September 2011, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claim file.

The case was remanded in February 2015 for further development.  As the Board's remand directives were not substantially complied with, another remand is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The case was remanded, in part, to obtain a retrospective medical opinion as to the nature of severity of the service-connected cardiac disability for the period from November 21, 2007, to August 28, 2011 (the Board observes that this disability is rated as 100 percent disabling from August 29, 2011).  The Veteran was provided a VA examination in July 2015 with an addendum opinion in January 2016.  The examiner was instructed to discuss whether the Veteran manifested episodes of congestive heart failure (CHF) or chronic CHF; in doing so, they were instructed to reconcile their opinion with conflicting findings in April 2008, September 2010, November 2010, August 2011, and September 2011 treatment records and examination reports.  Briefly, the April 2008 VA examination shows that examination of the heart revealed evidence of congestive heart failure.  September 2010 hospital discharge instructions advised the Veteran regarding daily weight monitoring being required CHF.  However, a November 2010 VA examiner reported that there was no diagnostic test evidence of CHF.  An August 2011 letter from B.R., D.O. shows that the Veteran had CHF; however a September 2011 treatment record from Dr. B.R. shows that the Veteran did not have CHF.

The July 2015 examiner diagnosed the Veteran with CHF with diagnosis date of June 2015.  They opined that it was a new and separate diagnosis based on a prescription for Spironolactone and was related to uncontrolled hypertension.  The examiner did not reconcile their opinion with the conflicting evidence noted by the Board.   

Furthermore, the July 2015 examiner was asked to opine as to the Veteran's estimated Metabolic Equivalent of Tasks (METs) workload capacity.  In doing so, the examiner was again requested to consider specific pieces of evidence noted by the Board regarding the Veteran's limitations.  Specifically, they were to address written statements from the Veteran and a friend dated in December 2007 and November 2010 respectively; an October 2007 treatment record from Dr. B.R.; and an August 2010 VA treatment record.  The examiner initially opined that the Veteran's level for the period at issue was at the low end of 3-5 based on an ejection fraction of 50-55 percent shown in a June 2015 echocardiogram.  The examiner noted that they could not locate the records referenced by the Board.  In an addendum dated in January 2016, the examiner changed their estimated METs to be 7-10 based on an echocardiogram in June 2007 showing an ejection fraction of 55-60 percent.  Again, the evidence referenced by the Board was not discussed.

In light of the inadequacies of this VA examination opinion, the Board concludes that this opinion is not adequate and a remand for a new opinion is necessary.  

Additionally, the Board noted that the Veteran's disability might present an unusual case of arrhythmia and consideration should be given as to whether the Veteran's claim should be referred to the Director, Compensation and Pension Services.  The AOJ was also instructed to consider whether referral of the Veteran's TDIU claim to the Director, Compensation and Pension Services, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) was appropriate if the schedular criteria were not met.  It does not appear that the AOJ considered referral of the Veteran's cardiac claim and they also declined referral for extraschedular consideration of the TDIU claim.  See February and October 2016 Supplemental Statements of the Case (SSOCs).  On remand, the AOJ should consider whether the Veteran's disability represents an unusual case of arrhythmia.  Also, in reviewing the evidence, including August and October 2010 records suggesting that the Veteran was unemployable due to service-connected disabilities, the Board finds that referral for extraschedular consideration of TDIU is warranted if the schedular criteria are not met.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination opinion from a medical professional with appropriate expertise to determine the nature and severity of the Veteran's service-connected cardiac arrhythmias with intermittent cardiac pauses and pacemaker for the period from November 21, 2007, to August 28, 2011.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to the following:

A) Whether the Veteran manifested episodes of CHF or chronic CHF between the time period from November 21, 2007, to August 28, 2011.  In so doing, the examiner is requested to reconcile his/her opinion with the conflicting findings from the April 2008 VA examination report, the September 2010 hospitalization records from St. John Medical Center, the November 2010 VA examination report, and Dr. B.R.'s August 2011 and September 2011 treatment reports (as set forth in the Board's February 2015 REMAND discussion and alluded to above).

In providing this opinion, the examiner is requested to explain the criteria for diagnosing CHF and to identify any specific diagnostic or laboratory findings, in addition to any other evidence, that supports the opinion provided.

B) Provide a medical opinion as to the Veteran's workload capacity in METs for the period from November 21, 2007, to August 28, 2011.  In so doing, the examiner should take into consideration the description of the Veteran's limitations as reflected in his written statement received in December 2007; a lay witness statement received in November 2010; Dr. B.R.'s October 3, 2007, medical report; and an August 6, 2010, VA clinic record (as set forth in the Board's February 2015 REMAND discussion and alluded to above).

C) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment for the period from November 21, 2007, to November 30, 2010.  

A complete rationale should be given all opinions and conclusions expressed.  

2.  Ensure that the opinion report complies with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

3.  Thereafter, the AOJ must adjudicate whether, when considering the frequency and duration of the Veteran's complete heart blocks and the December 2011 VA examiner's opinion that the Veteran's "third degree heart block would be fatal if not treated with a permanent pacemaker," the Veteran has manifested an unusual case of arrhythmia to require referral to the Director, Compensation and Pension Services, as directed in the "NOTE" set forth directly following 38 C.F.R. § 4.104, Diagnostic Code 7015 (2016).

4.  If, after completion of the above, the Veteran continues to not meet the schedular criteria of entitlement to a TDIU prior to November 30, 2010, refer this case to the Director, Compensation and Pension Services, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

5.  Then, after completion of the above and any further development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




